Citation Nr: 1710560	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial, compensable rating for erectile dysfunction.  

2. Entitlement to an initial, compensable rating for scar of the lumbar spine, status post surgery.

3. Entitlement to service connection for residuals of eye surgery.

4. Entitlement to an initial rating in excess of 10 percent for partial amputation of three toes of the left foot with scars.

5. Entitlement to an initial, compensable rating for status post lumbar L5/S1 disc space prosthesis insert surgery.

6. Entitlement to an initial compensable rating for partial torn left vastus medialis muscle.  

7. Entitlement to service connection for a bilateral knee disability.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

10. Entitlement to service connection for traumatic brain injury (TBI).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to July 2008. 

This appeal to the  Board of Veterans' Appeals (Board) arose from July 2009 and August 2009 rating decisions.

In the July 2009 rating decision, the RO, inter alia, granted service connection for: partial amputation of three toes of the left foot with scars (assigning a 10 percent rating); status post lumbar surgery (assigning a zero percent (noncompensable) rating; partial torn left vastus medialis muscle, assigning a noncompensable rating; erectile dysfunction, assigning a noncompensable rating.  Each award was made effective August 1, 2008 (the day following the date of the Veteran's discharge from service).  The RO denied service connection for a bilateral knee disability, hypertension, PTSD, residuals of eye surgery and TBI.  

In the August 2009 rating decision, the RO granted service connection for scar, status post lumbar surgery, assigning a noncompensable rating.  

The Veteran filed a notice of disagreement (NOD) in July 2010, and the RO issued a statement of the case (SOC) in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2011. 

As the Veteran disagreed with the initial ratings assigned following the awards of service connection for the disabilities under consideration, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Given the Veteran's assertions, the Board has broadened and expanded the PTSD claim, as set forth on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, DC a transcript of that hearing is of record.  

Notably, during the Board  hearing, the Veteran clarified that a private attorney is no longer representing him, and that he is now proceeding pro se in this appeal.  See August 2016 hearing transcript, p. 2.

The Board's decision addressing the claims for an initial compensable rating for erectile dysfunction, initial compensable rating for scar, lumbar spine and service connection for residuals of eye surgery is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

During the August 2016 hearing, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for  initial compensable ratings for erectile dysfunction, and lumbar spine scar, and the claim for  service connection for residuals of eye surgery.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for  an initial, compensable rating for erectile dysfunction, for an initial, compensable rating for lumbar spine scar, and for service connection for residuals of eye surgery are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, during the e August 2016 hearing, the Veteran stated that he wanted to withdraw from appeal the claims for f initial compensable ratings for erectile dysfunction and for lumbar spine scar, and the claim for service connection for residuals of eye surgery.  Thus, no allegations of errors of fact or law remain for appellate consideration regarding any of these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and the appeal as to each claim must be dismissed.


ORDER

The appeal as to the claim for an initial, compensable rating for erectile dysfunction is dismissed.

The appeal as to the claim for an initial compensable rating for scar, lumbar spine status post surgery is dismissed.

The appeal as to the claim for service connection for residuals of eye surgery is dismissed.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

With respect to the claims for higher initial ratings for partial amputation of three toes of the  left foot with scars, status post lumbar L5/S1 disc space prosthesis insert surgery, and partial torn left vastus medialis muscle, updated VA examinations are needed.  The Veteran was last afforded VA/QTC examinations for these disabilities in March 2009.  The passage of time alone does not require VA re-examination.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007). However, during the August 2016 hearing, the Veteran asserted that these disabilities have increased since the prior examination.  See August 2016 hearing transcript, pp. 9, 13-15.  Consequently, the Board finds that the Veteran should be afforded new VA examinations to obtain contemporaneous, pertinent information to assess the current nature and severity of his service-connected partial amputation of three toes, left foot with scars, status post lumbar L5/S1 disc space prosthesis insert surgery, and partial torn left vastus medialis muscle.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, for the lumbar spine disability in particular, the Board points out that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (as appropriate). and, if possible, with range of motion measurements of the opposite undamaged joint.  The updated VA lumbar spine examination must include the type of joint testing addressed in section 4.59 and Correia.  Id.

For the bilateral knee service connection claim, the Veteran continues to assert that he has a separate bilateral knee disability.  See August 2016 hearing transcript, pp. 15-16.  Although the March 2009 VA/QTC examination indicates that there is no pathology to support the Veteran's complaints of bilateral knee pain, the current disability threshold is broad and includes any diagnosis made the claims period, even if the disorder subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In addition, the Board must consider any diagnosis prior to the claim being filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service treatment records (STRs) document several subjective reports of knee pain.  See September 1990, June 2008 and August 2008 STRs.  Then, July 2010 private medical records indicate that the Veteran had chondromalacia in his left knee.  Given the documented bilateral knee pain complaints found in STRs, July 2010 diagnosis, and current assertions, another VA examination is needed for the service connection claim for a bilateral knee disability to ascertain whether a current disability  is shown and if so, its etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

For hypertension, medical records received since the March 2009 VA/ QTC examination reflect that the Veteran has exhibited blood pressure readings contemplated by the VA defined criteria for hypertension on two separate occasions.  38 C.F.R. § 4.104, Diagnostic Code 7101; See Private medical records dated July 2010 and June 2013.  The March 2009 VA/QTC examiner declined to provide an opinion based upon lack of current disability.  Given the newly received medical evidence, another VA examination is necessary to clarify whether the Veteran has hypertension and if so, its etiology to service.  Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.

For acquired psychiatric disability and TBI, further evaluation is needed to clarify findings made in the March 2009 VA/QTC examination report.  A psychologist determined that the Veteran had cognitive impairment and recommended a full psychiatric evaluation.  A psychiatric examination was not obtained due to a scheduling conflict.  In the diagnosis summary, the VA/QTC examiner declined to issue a TBI diagnosis citing the absence of smell or taste disorders.  At the August 2016 hearing, the Veteran asserted that his current headaches were attributable to a 1996 in-service head injury.  Notably, April 1996 STRs confirm the described head injury.  The Veteran also stated that he experienced multiple stressors during his active service tour of duty in Iraq and currently had insomnia and depression type symptoms.  In this case, the Board finds that another VA examination is needed for the acquired psychiatric disability and TBI claims.  Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.  Notably, as the claim was certified to the Board in March 2016, the psychiatric diagnosis must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The Veteran is hereby notified that failure to report any scheduled examination without good cause, may well result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 
 
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA lumbar spine, bilateral knee and left foot examinations, by one or more  appropriate medical professional(s).  The purposes of the lumbar spine and left foot examinations are to determine the current severity of established disability.  The purpose of the bilateral knee examination is to establish the current disability, if any, and its etiology.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual(s), and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

Lumbar spine- The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) in in active motion and passive motion, and on weight-bearing, and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, if the examination is not conducted during a flare-up, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should clearly indicate whether the Veteran has any associated neurological manifestation(s) of lumbar spine disability.  If so, for each identified manifestation, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Also, the examiner should indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Further, based on examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since August 2008 effective dat of the award of service connection; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

Partial amputation of the left three toes with scar - , The examiner should describe all residuals related to this disability and specifically report on whether any metatarsal is affected by any toe amputation and if so, fully describe the effect.  The examiner is specifically asked to state whether the associated amputation scar is painful.    

Further, based on examination results and review of the record, , the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since August 2008 effective date of the award of service connection,  ; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

Bilateral knee disability-A complete clinical examination must be conducted for each knee.  

All indicated tests and studies should be accomplished(with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all knee disability(ies)-to include chondromalacia diagnosed in July 2010-currently  present, or validly present at any point pertinent to the January 2009 claim (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service; (b) for any current arthritis, had its onset during the first post-discharge year following active service; (c) is the result of the Veteran's knee problems in service; or (d) is otherwise the result of a disease or injury incurred in service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include all instances of treatment for knee problems documented in the Veteran's service treatment records and the Veteran's competent assertions that there has been a continuity of knee symptoms in the years since service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for his left vastus medialis muscle by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Specifically, the VA examiner must identify the muscle group(s) currently affected by the left thigh muscle injury.  The examiner is advised that muscle injury arose in 2005 while the Veteran was running, and did not involve contemporaneous wound, blood vessel, bone, fascia or nerve damage.  

For each affected muscle group identified upon clinical evaluation, the examiner must characterize the overall impairment as slight, moderate, moderately severe and severe for such muscle group.    

Further, based on examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the left thigh disability since the and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA hypertension examination by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

A complete clinical examination must be conducted with appropriate blood pressure readings (i.e. readings taken two or more times on at least three different days).  All clinical findings should be reported in detail. 

Based on a review of all pertinent lay and medical evidence, the examiner should state whether hypertension is currently present or has been present at any point pertinent to the January 2009 claim (even if now asymptomatic or resolved).  The examiner must specifically consider and discuss the elevated blood pressure readings noted in July 2010 and June 2013 private medical records. 

Then, if a hypertension diagnosis is currently established or is determined to have s been present at any point since January 2009 (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during active service; (b) had its onset during the first post-discharge year following active service; or (c) is otherwise the result of a disease or injury incurred in service?

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing result, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination by an appropriate mental health professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on a review of all pertinent lay and medical evidence, the examiner should state: 

(a) whether the Veteran meets or met the diagnostic criteria for PTSD currently or at any point pertinent to the January 2009 claim (even if now asymptomatic or resolved).  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific in-service stressor(s) underlying the diagnosis (to include indicating whether any such stressor (with , and commenting upon the link between the current symptomatology and the in-service stressor(s).
 
(b) whether any acquired psychiatric disability other than PTSD is currently present or has been present at any point pertinent to the January 2009 claim (even if now asymptomatic or resolved).  If so, for each non-PTSD psychiatric diagnosis established, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during active service, with specific consideration to stressful events during the Veteran's tour of duty in Iraq.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's  competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms (which he is competent to assert).  If lay  assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete,  clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA TBI examination by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on a review of all pertinent lay and medical evidence, the examiner should identify any TBI residual from contemporaneous clinical evaluation, in addition to the previously established cognitive impairment and headaches from the March 2009 VA/QTC examination report.  

For any newly identified TBI disorder, in addition to the previously established cognitive impairment and headaches from the March 2009 VA/QTC examination report, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during active service, to specifically include the April 1996 head injury documented in service treatment records.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's competent assertions that there has been a continuity of headache and memory loss symptoms in the years since service.  If lay  assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating of the disability is appropriate).

10.  If any  benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


